CODE OF ETHICS BUILDERS FIXED INCOME FUND, INC. CAPITAL MORTGAGE MANAGEMENT, Inc. (as last revised 2008) I.INTRODUCTION A.Purpose.In order to ensure that personnel associated with Builders Fixed Income Fund, Inc. (the “Company”) and Capital Mortgage Management, Inc., the investment adviser of the Fund (the “Adviser”), comply with the requirements of Section 17(j) of the Investment Company Act of 1940 (“1940 Act”) and Rule 17j-1 thereunder, and Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”), the Company and the Adviser each have adopted this Code of Ethics (“Code”).Personnel associated with the Fund include, but are not limited to, persons employed by the Adviser and Richmond Capital Management, Inc., the Fund’s Subadviser. B.Fiduciary Duty.This Code is based on the principle that Access Persons (as defined below) of the Fund owe a fiduciary duty to, among others, shareholders of the Fund.In complying with this fiduciary duty, Access Persons owe shareholders the highest duty of trust and fair dealing.The Code applies to all Access Persons and focuses principally on reporting of personal securities transactions in securities.Access Persons must avoid activities, interests and relationships that might interfere with making decisions in the best interests of the Fund and its shareholders. As fiduciaries, Access Persons must at all times:(1) place the interests of the Fund first; (2) avoid taking inappropriate advantage of their positions; and (3) conduct all personal securities transactions in full compliance with this Code.Doubtful situations should be resolved in favor of the Fund.Technical compliance with the Code’s procedures will not automatically insulate from scrutiny any trades that indicate an abuse of fiduciary duties. II. DEFINITIONS A.“Access Person” means:(1)any officer or director of the Fund or the Adviser; or (2) any Advisory Person (defined below).A list of current
